Citation Nr: 0117574	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an effective date earlier than July 21, 1989, 
for the grant of service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active duty from July 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
RO.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

A careful review of the claims file reflects that the RO 
issued a Statement of the Case (SOC) in May 2001 that 
addressed the matter of the assignment of an effective dates 
where, as here, service connection has been granted after 
reopening an earlier denied claim.  

Subsequently, the veteran submitted a Substantive Appeal 
asserting, for the first time, that the basis for an earlier 
effective date was that of clear and unmistakable error (CUE) 
in an October 1975 rating decision.  However, he did not make 
any specific argument concerning the CUE claim and the RO did 
not further develop that matter.  

Under 38 U.S.C.A. § 5109A (West 1991 and Supp. 2000); 
38 C.F.R. § 3.105(a) (2000), CUE, if found, might provide the 
basis for assignment of an earlier effective date; however, 
if the veteran raises a CUE claim, there must be some degree 
of specificity as to what the alleged error is, and, unless 
it is the kind of error that if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The RO has not yet determined whether there is any further 
duty to notify the veteran of any additional information or 
evidence necessary to substantiate the CUE claim or issued a 
Supplemental Statement of the Case (SSOC) discussing whether 
CUE had been committed in the October 1975 rating decision.  
See VCAA, § 3, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a).  

Therefore, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should supply the veteran and 
his representative with the law and 
regulations relevant to a CUE claim.  The 
RO should inform him of the necessity of 
alleging with some degree of specificity 
as to what the alleged error is and that, 
unless it is the kind of error that if 
true would be CUE on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but 
for the alleged error.  

3.  After allowing a reasonable amount of 
time for response, the RO should review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the RO 
should issue an SSOC to the veteran and 
his representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


